Citation Nr: 1223155	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  06-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for glumerulonephritis (previously called nephrotoxic disorder and kidney failure), including as secondary to service-connected diabetes mellitus (DM) and/or exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  He served in the Republic of Vietnam from September 20, 1967, to September 20, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the VA RO in Seattle, Washington, which denied the above claim.  The RO in North Little Rock, Arkansas, currently has jurisdiction of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board obtained a Veterans Health Administration (VHA) medical opinion in March 2012.  The Veteran was provided with a copy of the opinion and asked whether he wished for the Board to proceed with the adjudication of his appeal, or whether he desired his case to be remanded to the AOJ (Agency of Original Jurisdiction) for an initial consideration of the evidence.

In a letter that was received in May 2012, the Veteran clearly indicated that he wished for his case to be remanded so that the AOJ could review the new evidence.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's appeal, taking into account any new evidence that is of record, including the VHA opinion and the Veteran's arguments.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


